          Case 1:20-cv-00399-KPF Document 30 Filed 02/18/21 Page 1 of 2



 FRANCIS J. GIAMBALVO
 FGIAMBALVO@GRSM.COM




 MEMO ENDORSED                                                                   ATTORNEYS AT LAW
                                                                          1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                NEW YORK, NY 10004
                                                                                  WWW .GRSM.COM




                                        February 18, 2021

VIA ECF

Honorable Katherine Polk Failla, U.S.D.J.
United States District Court for the Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

        Re:     Sierra v. Renue Systems of NY-NJ, LLC, et al
                Civil Action No. 1:20-cv-00399 (KPF) (DF)_________

Dear Judge Failla:

        The undersigned is counsel for Defendants, Renue Systems of NY-NJ, LLC and Justin
Chodos (“Defendants”) in the above-referenced matter. The parties jointly request an
adjournment of the settlement conference scheduled for February 19, 2021 at 10:00 a.m. This is
the parties’ first request for an adjournment of the settlement conference.

       The parties have reached an agreement in principle on all of the material terms of the
settlement subject to execution of a formal written settlement agreement. Since the parties have
reached a settlement agreement in principle, the parties do not believe a settlement conference
before Your Honor is necessary. The parties also plan to submit a motion for court approval of the
settlement and the settlement agreement for court approval in short order.

        Accordingly, the parties request that the settlement conference be adjourned for three (3)
weeks, until March 12, 2021, or a date thereafter that is convenient for the court. Defendants, with
Plaintiffs consent, also request that their deadline to file a response to the Complaint be extended
until April 1, 2021. The parties are hopeful they will be able to submit a motion for court approval
of the settlement prior to March 12, 2021, which would obviate the need for a conference.

        We thank the Court for its consideration of this correspondence and the foregoing request.

                                                             Respectfully submitted,
                                                             GORDON REES SCULLY
                                                             MANSUKHANI LLP
                                                             Francis J. Giambalvo
                                                             Francis J. Giambalvo

cc:     All Counsel of Record (via ECF)
         Case 1:20-cv-00399-KPF Document 30 Filed 02/18/21 Page 2 of 2

Application GRANTED. The conference scheduled for February 19,
2021, is hereby ADJOURNED to March 18, 2021, at 11:00 a.m.
Defendants' response to the Complaint is due on or before April 1,
2021.

Dated:     February 18, 2021             SO ORDERED.
           New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
